Carley, Judge,
concurring specially.
I completely agree with the judgment of the majority affirming appellant’s conviction and I join the majority’s analysis with regard to the statement given in Florida as discussed in Division (a) of the majority opinion. With regard to the statement given before the magistrate as discussed in Division (b), I believe that it is necessary that we make an analysis based upon Edwards v. Arizona, 451 U. S. 477 (101 SC 1880, 68 LE2d 378) (1981) and Oregon v. Bradshaw,_U. S. _ (103 SC 2830, 77 LE2d 405) (1983). However, after the principles of Edwards and Bradshaw are applied to the facts of this case, it is clear that the second statement was admissible.